Exhibit 10.3

VARIAN MEDICAL SYSTEMS, INC.

Second Amended and Restated 2005 Omnibus Stock Plan

RESTRICTED STOCK AGREEMENT

Varian Medical Systems, Inc. (the “Company”) hereby grants to the designated
employee (“Employee”), a grant of Restricted Stock under the Company’s Second
Amended and Restated 2005 Omnibus Stock Plan (the “Plan”). The Restricted Stock
granted hereunder consists of shares of common stock of the Company (“Shares”).
The Grant Date is the date of this Agreement (the “Grant Date”). Subject to the
provisions of Appendix A (attached) and of the Plan, the principal features of
this grant are as follows:

 

Total Number of Shares of Restricted Stock:

  

[NUMBER A]

Scheduled Vesting Dates:

  

Number of Shares*

[[FEBRUARY 15/MAY 18/AUGUST 10/NOVEMBER 21, 1 YEAR FOLLOWING YEAR OF GRANT]   

[33-1/3% of NUMBER A]

[[FEBRUARY 15/MAY 18/AUGUST 10/NOVEMBER 21, 2 YEARS FOLLOWING YEAR OF GRANT]   

[33-1/3% of NUMBER A]

[[FEBRUARY 15/MAY 18/AUGUST 10/NOVEMBER 21, 3 YEARS FOLLOWING YEAR OF GRANT]   

[33-1/3% of NUMBER A]

 

* Shares vest in only whole share increments, fractions of shares vest only when
they equal whole share increments.

Your acceptance online at the service provider web-site or, when provided, your
signature of a copy of this Restricted Stock Agreement indicates your agreement
and understanding that this grant is subject to all of the terms and conditions
contained in Appendix A and the Plan. For example, important additional
information on vesting and forfeiture of the Shares covered by this grant is
contained in Paragraphs 3 through 6 of Appendix A. PLEASE BE SURE TO READ ALL OF
APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.
YOU CAN REQUEST A COPY OF THE PLAN BY CONTACTING THE CORPORATE HUMAN RESOURCES
OFFICE IN PALO ALTO, CALIFORNIA.



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK

1. Grant. The Company hereby grants to the Employee under the Plan as a separate
incentive in connection with his or her employment and not in lieu of any salary
or other compensation for his or her services, an award of [NUMBER A] Shares of
Restricted Stock on the date hereof, subject to all of the terms and conditions
in this Agreement and the Plan.

2. Shares Held in Escrow. Unless and until the Shares of Restricted Stock shall
have vested in the manner set forth in Paragraphs 3 or 4, such Shares shall be
issued in the name of the Employee and held by the Secretary of the Company as
escrow agent (the “Escrow Agent”), and shall not be sold, transferred or
otherwise disposed of, and shall not be pledged or otherwise hypothecated. The
Company may instruct the transfer agent for its Common Stock to place a legend
on the certificates representing the Restricted Stock or otherwise note its
records as to the restrictions on transfer set forth in this Agreement and the
Plan. The certificate or certificates representing such Shares shall not be
delivered by the Escrow Agent to the Employee unless and until the Shares have
vested and all other terms and conditions in this Agreement have been satisfied.

3. Vesting Schedule. Except as provided in Paragraph 4, the Shares of Restricted
Stock awarded by this Agreement shall vest in the Employee, as to thirty-three
and one-third percent (33-1/3%) of such Shares on [February 15th/May 18th/August
10th/November 21st] of the year following the year of this Award (the “First
Vesting Date”), and as to an additional thirty-three and one-third percent
(33-1/3%) on each succeeding one-year increments of the First Vesting Date,
until one hundred percent (100%) of such Shares shall have been vested. Shares
of Restricted Stock shall not vest in the Employee in accordance with any of the
provisions of this Agreement unless the Employee shall have been continuously
employed by the Company or by one of its Affiliates from the Grant Date until
the date such vesting is deemed to have occurred.

4. Committee Discretion. The Committee, in its absolute discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Shares of Restricted Stock at any time. If so accelerated, such
Shares shall be considered as having vested as of the date specified by the
Committee.

5. Forfeiture. Except as provided in Paragraph 4, and notwithstanding any
contrary provision of this Agreement, the balance of the Shares of Restricted
Stock which have not vested at the time of the Employee’s Termination of Service
shall thereupon be forfeited and automatically transferred to and reacquired by
the Company at no cost to the Company. The Employee hereby appoints the Escrow
Agent with full power of substitution, as the Employee’s true and lawful
attorney-in-fact with irrevocable power and authority in the name and on behalf
of the Employee to take any action and execute all documents and instruments,
including, without limitation, stock powers which may be necessary to transfer
the certificate or certificates evidencing such unvested Shares to the Company
upon such Termination of Service.

6. Death of Employee. Any distribution or delivery to be made to the Employee
under this Agreement shall, if the Employee is then deceased, be made to the
Employee’s designated beneficiary, or if either no beneficiary survives the
Employee or the Committee does not permit beneficiary designations, to the
administrator or executor of the Employee’s estate. Any designation of a
beneficiary by the Employee shall be effective only if such designation is made
in a form and manner acceptable to the Committee. Any transferee must furnish
the Company with (a) written notice of his or her status as transferee, and (b)



--------------------------------------------------------------------------------

evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations pertaining to said transfer.

7. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing Restricted Stock may be released from the
escrow established pursuant to Paragraph 2 unless and until the Employee shall
have delivered to the Company or its designated Affiliate the full amount of any
federal, state or local income or other taxes which the Company or such
Affiliate may be required by law to withhold with respect to such Shares. The
Employee may elect to satisfy any such income tax withholding requirement by
having the Company withhold Shares of Common Stock otherwise deliverable to the
Employee or by delivering to the Company already-owned Shares of Common Stock,
subject to the absolute discretion of the Committee to disallow satisfaction of
such withholding by the delivery or withholding of stock. If the Employee fails
to remit to the Company such withholding amount within the time period specified
by the Committee (in its discretion), the award may be forfeited and in such
case the Employee shall not receive any of the Shares subject to this Agreement.

8. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Employee or the Escrow Agent. Except as provided in Paragraph 10, after such
issuance, recordation and delivery, the Employee shall have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

9. No Effect on Service. The Employee’s employment with the Company and its
Affiliates is on an at-will basis only. Accordingly, subject to any written,
express employment with the Employee, nothing in this Agreement or the Plan
shall confer upon the Employee any right to continue to be employed by the
Company or any Affiliate or shall interfere with or restrict in any way the
rights of the Company or the Affiliate, which are hereby expressly reserved, to
terminate the employment of the Employee at any time for any reason whatsoever,
with or without good cause. Such reservation of rights can be modified only in
an express written contract executed by a duly authorized officer of the Company
or the Affiliate employing or otherwise engaging the Employee. For purposes of
this Agreement, the transfer of the employment of the Employee between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Service. Nothing herein contained shall affect the
Employee’s right to participate in and receive benefits under and in accordance
with the then current provisions of any pension, insurance or other employee
welfare plan or program of the Company or any Affiliate.

10. Changes in Stock. In the event that as a result of a stock dividend, stock
split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Company’s Common
Stock shall be increased, reduced or otherwise changed, and by virtue of any
such change the Employee shall in his or her capacity as owner of unvested
Shares of Restricted Stock which have been awarded to him or her (the “Prior
Shares”) be entitled to new or additional or different Shares of stock or
securities (other than rights or warrants to purchase securities); such new or
additional or different Shares or securities shall thereupon be considered to be
unvested Restricted Stock and shall be subject to all of the conditions and
restrictions which were applicable to the Prior Shares pursuant to this
Agreement and the Plan. If the Employee receives rights or warrants with respect
to any Prior Shares, such rights or warrants may be held or exercised by the
Employee, provided that until such exercise any such rights or warrants and
after such exercise any Shares or other securities acquired by the exercise of
such

 

A-2



--------------------------------------------------------------------------------

rights or warrants shall be considered to be unvested Restricted Stock and shall
be subject to all of the conditions and restrictions which were applicable to
the Prior Shares pursuant to the Plan and this Agreement. The Committee in its
absolute discretion at any time may accelerate the vesting of all or any portion
of such new or additional Shares of stock or securities, rights or warrants to
purchase securities or Shares or other securities acquired by the exercise of
such rights or warrants.

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary,
at 3100 Hansen Way, Palo Alto, California 94304, or at such other address as the
Company may hereafter designate in writing.

12. Grant is Not Transferable. Except as provided in Paragraph 6 above, this
grant and the rights and privileges conferred hereby shall not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or of any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this grant and the rights and privileges conferred hereby immediately shall
become null and void.

13. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

14. Conditions for Issuance of Certificates for Stock. The Shares of stock
deliverable to the Employee may be either previously authorized but unissued
Shares or issued Shares which have been reacquired by the Company. The Company
shall not be required to issue any certificate or certificates for Shares of
stock hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; and (b) the completion of any registration or other
qualification of such Shares under any State or Federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; and (c) the obtaining of any approval
or other clearance from any State or Federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of grant of the Restricted Stock as the Committee may establish from time
to time for reasons of administrative convenience.

15. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflicts of law.

17. Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Employee, the Company and all other interested persons. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or this Agreement.
In its absolute

 

A-3



--------------------------------------------------------------------------------

discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan and this Agreement.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

20. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

o 0 o

 

A-4